SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1430
CA 11-00731
PRESENT: SCUDDER, P.J., CENTRA, GREEN, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF PMA MANAGEMENT CORP.,
PETITIONER-RESPONDENT,

                      V                                            ORDER

ROBERT WHITE AND HINMAN, HOWARD & KATTELL, LLP,
RESPONDENTS-APPELLANTS.
(APPEAL NO. 2.)


HINMAN, HOWARD & KATTELL, LLP, BINGHAMTON (PAUL T. SHEPPARD OF
COUNSEL), RESPONDENT-APPELLANT PRO SE, AND FOR ROBERT WHITE,
RESPONDENT-APPELLANT.

BOND, SCHOENECK & KING, PLLC, SYRACUSE (J.P. WRIGHT OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered January 7, 2011. The order denied
the motion of respondents for leave to answer the petition, to
resettle and for reargument.

     It is hereby ORDERED that said appeal from the order insofar as
it denied leave to reargue is unanimously dismissed (see Empire Ins.
Co. v Food City, 167 AD2d 983, 984) and insofar as it denied that part
of the motion seeking to resettle the order entered January 19, 2010
is dismissed (see Gifaldi v Dumont Co., 172 AD2d 1025, 1026) and the
order is affirmed without costs.




Entered:    December 30, 2011                     Frances E. Cafarell
                                                  Clerk of the Court